02/04/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: AF 06-0209


                                      AF 06-0209                             FILED
                                                                              FEB 0 4 2022
                                                                           Bowen Greenwood
                                                                         Clerk of Supreme
                                                                                          Court
IN THE MATTER OF APPOINTING MEMBERS                                         State of Montana

TO THE JUDICIAL EDUCATION COMMITTEE
                                                                  ORDER
OF THE SUPREME COURT OF THE STATE OF
MONTANA




      Pursuant to the Court's Order of November 30, 2021, the Dean of the Alexander
Blewett III School of Law at the University of Montana may appoint an attorney faculty
representative of the law school to serve on the Judicial Education Committee. Acting
Dean Cathay Y. N. Smith has appointed Professor Craig Cowie as the law school's
representative. Therefore,
      IT IS ACKNOWLEDGED that Professor Craig Cowie is appointed as the law
school member of the Judicial Education Committee for a three-year term which will expire
on January 1, 2025.
      The Clerk is directed to provide copies of this Order to Acting Dean Cathay Y. N.
Smith, Professor Craig Cowie, all members of the Judicial Education Committee, Court
Administrator Beth McLaughlin, and Judicial Educator Shauna Ryan.
                     A.
     DATED this Ay     day of February, 2022.




                                                             Chief Justice